DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 12-17 are objected to because of the following informalities
The terms “a/” and “b/” which used in several claims such as claim 5, line 4, and repeated in third line before the last line, claim 12, line 3 and third line from the last line, claim 13, line 3 and third line from the last line, claim 14, line 3 and third line from the last, claim 15, line 3 and third line from the last, claim 16, line 3 and third line from the last line, claim 17, line 3 and third line from the last line (these terms) are not clear if they mean “or” or they are used for itemizing (the terms seem to be for itemizing). Note: the applicant is asked to use “a)” or “a-”. 
The plurality usage of  the term “means” throughout the claims and because the rough translation of a French document, makes it hard to understand and follow the invention. For example, “holding means, which allow the holding thereof.., and the release thereof” in claim 1, lines 25-27. The closest mean to this limitation is “ the holding means configured to be hold for preventing the injection and configured to be released for pressing the plunger”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means (13) for determining continuously … the volume of radioactive product, claim 1, line 11 (it might be a controller with a continuous feedback or a discrete feedback  as it seems to be roughly described in ¶0077-¶0078).
management means (13) in claim 1, line 60. This is unclear limitation as it is referring to the same element as means for determining.. ( see 112b rejection).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: the above “means” plus function  invoke 112(f), so the applicant is asked to further define structurally these means and/or point to these structures in the disclosure.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
means for operating said first syringe plunger in claim 1, line 10 ( this will be interpreted as a plunger actuator and/or electromagnet as ¶0061-¶0064).
trigger control means for triggering the injection, claim 1, line 15 (this will be interpreted as at least one pushbuttons as described in the specification ¶0080).
means for detecting the end of travel said first syringe plunger in claim 1, lines 37-38 (it is interpreted as a sensor or electrical contact stop see ¶0072).
means for operating said second syringe plunger in claim 1, line 53 ( this will be interpreted as a plunger actuator and/or electromagnet as ¶0061-¶0064).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Note: even though these means does not invoke the 112f, the applicant is advised to use the equivalent terms as used in specification because the plurality usage of “means” makes the claims hard to understand. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation management means (13) in claim 1, line 60. It is unclear if this is the same as means (13) for determining continuously … the volume of radioactive product, claim 1, line 11, or it is referring to part of the mean 13 or it is two different limitation. Note: the applicant is asked to use a clear term for the structure/ element instead of “mean” and point to the examiner the disclosure. For the purpose of the rejection, examiner will interpret both means as the same structure which equivalent to  a controller/ mechanism and elements that works to control/detect/measure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wager (US. 20110201867A1) in view of Rusnak (US. 20040006309A1)
Re claim 1, Wager discloses an installation ( Fig. 10-12) for injecting a radioactive product (abstract, 260 may contain radioactive product and 262 may have a flush product such as saline, ¶0118 ) to a patient (subject, ¶018), wherein said installation comprises: - a first syringe (260) of vertical longitudinal axis (Fig. 10), comprising a body (body of 260) provided with a tip (close to 269) and a plunger (plunger of 260 similar to 174, Fig. 6) directed upward (Fig. 10), said tip (22) being connected to a patient injection means (224) through an injection pipe (118), said first syringe body being adapted to contain said radioactive product (¶0118) to be injected, - means (222, Fig. 6) for operating said first syringe plunger (¶0104), - means for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient ( controller and log protocol, ¶0131), - trigger control means (power injector to run the injection, ¶0120) for triggering the injection of the radioactive product to the patient (¶0120), - a second syringe (262) of vertical longitudinal axis, comprising a body (body of 262, Fig. 10) provided with a tip (close to 270) and a plunger (plunger of 262, Fig. 10) directed upward, said body of second syringe (262) being adapted to contain a rinsing product (saline, ¶0118), and said tip (270) of second syringe (262) being connected by a channel (267) to said tip (269) of said first syringe (260) or to an upstream portion of said injection pipe (264), means (222, Fig. 6) for operating said plunger (plunger of 262 similar to 174, Fig. 6) of said second syringe (262), and the management means (310), but it fails to disclose that the installation has and wherein said means (operating means) comprising an injection mass, adapted to be positioned above said plunger  and adapted to press on said plunger by gravity, to ensure the injection of the radioactive product  to the patient, said injection mass  being associated with deactivatable holding means, which allow the holding thereof in inactive position for preventing said injection, and the release thereof to ensure said pressing on said plunger of said first syringe, - a mobile stop structure  operated by a stop motorization, said mobile stop structure  being arranged to cooperate with said plunger  of said first syringe and/or with said injection mass, so as, from a position of said plunger  extracted from said first syringe body, to constitute an end- of-travel stop for the retraction of said plunger, as a function of the volume of radioactive product to be injected to the patient, - means for detecting that said plunger  of said first syringe has reached the end of travel, with respect to said mobile stop structure, and wherein means for operating said plunger of second syringe  comprising a rinsing mass, adapted to be positioned above said plunger, and adapted to press on said plunger  by gravity, to ensure the at least partial rinsing of said pipe, said rinsing mass  being associated with deactivatable holding means, which allow the holding thereof in inactive position for preventing said rinsing, and the release thereof to ensure said pressing on said plunger of said second syringe, - management means  comprising: - means  for controlling said stop motorization  in order to displace said mobile stop structure  as a function of said prescribed activity to be injected to the patient, - means for controlling said deactivatable holding means of said injection mass, - means  for controlling said deactivatable holding means  of said rinsing mass.  
However, Rusnak discloses an injection (abstract, Figs. 7-8) has a syringe advancing the plunger mechanism ( Fig. 6) has a syringe body (126 with the passage 166), a plunger (rod 122) and wherein said means (trigger means) for operating said plunger (122) of said first syringe, comprising an injection mass (132), adapted to be positioned above said plunger and capable to press on said plunger  by gravity (gravity and spring 136, magnetic release of the 132, ¶0076), to ensure the injection of the radioactive product to the patient (abstract), said injection mass being associated with deactivatable holding means (136 and 134, ¶0050, ¶0073), which allow the holding thereof in inactive position for preventing said injection ( due to no electrical connection, ¶0078), and the release thereof to ensure said pressing on said plunger of said first syringe ¶0069), - a mobile stop structure  operated by a stop motorization (142 and 224, which move base on the position of the 134, 300), said mobile stop structure being arranged to cooperate with said plunger of said first syringe and/or with said injection mass (132, Fig. 8, ¶0142), so as, from a position of said plunger extracted from said first syringe body, to constitute an end- of-travel stop for the retraction of said plunger (¶0056, as a function of the volume of radioactive product  to be injected to the patient (¶0073), - means for detecting that said plunger of said first syringe has reached the end of travel (rely 70, ¶0072), with respect to said mobile stop structure (146 of 142), and, the second syringe mechanism (the system has one syringe, but the syringe plunger advancing mechanism can be used for each individual syringes) wherein means for operating said plunger of second syringe comprising a rinsing mass (similar 132) , adapted to be positioned above said plunger (similar to 122), and adapted to press on said plunger  by gravity ( by the gravity and by the magnet and coil 136), to ensure the at least partial rinsing of said pipe (104), said rinsing mass being associated with deactivatable holding means (136 and 134, ¶0050, ¶0073), which allow the holding thereof in inactive position for preventing said rinsing, and the release thereof to ensure said pressing on said plunger  of said second syringe (¶0073), - management means  comprising: - means for controlling said stop motorization (relay 300 and 70, 314, Fig. 3, ¶0054)  in order to displace said mobile stop structure  as a function of said prescribed activity to be injected to the patient (¶0072, ¶0073), - means  for controlling said deactivatable holding means of said injection mass (136 and 134), - means  for controlling said deactivatable holding means  of said rinsing mass (136 and 134).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify operating means of the first syringe and the operating means of the second syringe of  Wager to include so that said means (operating means) comprising an injection mass, adapted to be positioned above said plunger  and adapted to press on said plunger by gravity, to ensure the injection of the radioactive product  to the patient, said injection mass  being associated with deactivatable holding means, which allow the holding thereof in inactive position for preventing said injection, and the release thereof to ensure said pressing on said plunger of said first syringe, - a mobile stop structure  operated by a stop motorization, said mobile stop structure  being arranged to cooperate with said plunger  of said first syringe and/or with said injection mass, so as, from a position of said plunger  extracted from said first syringe body, to constitute an end- of-travel stop for the retraction of said plunger, as a function of the volume of radioactive product to be injected to the patient, - means for detecting that said plunger  of said first syringe has reached the end of travel, with respect to said mobile stop structure, and wherein means for operating said plunger of second syringe  comprising a rinsing mass, adapted to be positioned above said plunger, and adapted to press on said plunger  by gravity, to ensure the at least partial rinsing of said pipe, said rinsing mass  being associated with deactivatable holding means, which allow the holding thereof in inactive position for preventing said rinsing, and the release thereof to ensure said pressing on said plunger of said second syringe, - management means  comprising: - means  for controlling said stop motorization in order to displace said mobile stop structure  as a function of said prescribed activity to be injected to the patient, - means for controlling said deactivatable holding means of said injection mass, - means  for controlling said deactivatable holding means  of said rinsing mass  as taught by Rusnak for the purpose of accurately and automatically dispensing a predestined volume (Rusnak, abstract).
Re claim 2, the modified Wager discloses wherein said deactivatable holding means (136 and134, Rusnak) of said injection mass (first,132, Rusnak) and said deactivatable holding means (second 136 and 134, of Rusnak) of said rinsing mass (second 132 of Rusnak) consist of electromagnets (134, Rusnak), and in that said injection  and rinsing masses are made of a suitable material to allow the holding and releasing thereof by said electromagnets (Fig. 6).  
Re claim 3, the modified Wager discloses wherein the installation comprises means for detecting that said plunger of said second syringe has reached the end of travel (300, ¶0078, of Rusnak).  
Re claim 4, the modified Wager discloses wherein the installation  comprises a check valve (¶006, Wager) downstream from the tip (Wager disclose has multiple of valves in any location ¶006) of said first syringe (260, Wager), adapted to prevent the backflow of fluid into said first syringe (Wager, this is the definition of the valve), as well as a check valve (¶0006, Wager) downstream from the tip (268, Wager) of said second syringe (262, Wager), adapted to prevent the backflow of fluid into said second syringe (¶0006, Wager).  
Re claim 5, the modified Wager discloses wherein the installation  comprises: a/ a mobile unit (Wager, Fig. 12) mounted on wheels (Wager, Fig. 12, 366) comprising: - said first syringe (Wager, Fig. 10, 260) associated with said mobile stop structure (relay 300 and 70, Rusnak) operated by said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), said means for detecting the end of travel of its plunger (rely 70, ¶0072, Rusnak), said injection mass (Rusnak, 132 for first syringe) and the deactivatable holding means (134 and 136 for the first syringe, Rusnak) thereof, said injection pipe (224, Wager) and said patient injection means (Rusnak, 132 for second syringe), said second syringe (262 of Wager) associated with said rinsing mass (134 and 136 for the second syringe, Rusnak) and the deactivatable holding means  thereof, - trigger control means for triggering the injection of the radioactive product to the patient (abstract, Wager), and - a management automaton adapted for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient (abstract, Wager), controlling said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054) in order to displace said mobile stop structure (142, Rusnak) as a function of said prescribed activity to be injected to the patient (Rusnak, ¶0059), and controlling said deactivatable holding means (Rusnak 136 and 134 of the first syringe of Wager) of said injection mass (132, Rusnak), as well as said deactivatable holding means (134 and 136 Rusnak for the second syringe of Wager) of said rinsing mass (132), - a status setting and display screen (358 and 374, Fig. 12 of Wager), - a receptacle (261, ¶0007, Wager) made of an ionizing radiation protective material, in which is placed at least said first syringe (¶0007, Wager), and b/ a remote-control box (¶0073, Wager) comprising trigger control means (316, ¶0120, Wager) for triggering the injection of the radioactive product to the patient, and a status display screen (374 or 322, ¶0120 Wager).  
Re claim 6, the modified Wager discloses a method for implementing the installation according to claim 1 (see the rejection of claim 1), the method consisting in:  preparing said first syringe (260,Wager) with its syringe body (260 body) containing said radioactive product (¶0118) and said second syringe (262 of Wager) with its syringe body (body of 262) containing said rinsing product (¶0118), and positioning them under said injection mass (left 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one  of Rusnak such as the injection mass is 132 of Rusnak) and under said rinsing mass (right 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one of Rusnak such as the rinsing mass is 132 of Rusnak), respectively, held by the respective holding means (for the first syringe 134 and 136 of Rusnak) thereof, - determining continuously or on a regular basis the volume of radioactive product intended to be injected to a patient , taking into account a prescribed target activity (¶0134 of Wager), and consequently displacing said mobile stop structure (142 of Rusnak ) by means of said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), - actuating said control means (by the control station, ¶0120, Wager), - deactivating said deactivatable holding means of said injection mass, to release it and to ensure the pressing thereof on the plunger (Rusnak, ¶0069) of said first syringe (Rusnak, ¶0069) in order to supply said injection pipe (264 of Wager), - after detection of the end of travel of said plunger of said first syringe, deactivating said deactivatable holding means (¶0069 Rusnak, wherein the relay and switches are working to deactivate of Rusnak) of said rinsing mass (Rusnak, ¶0069), to release it and to ensure the pressing thereof on the plunger  of said second syringe  in order to make the rinsing of said injection pipe (wherein the 116 of Wager, discloses that the radioactive material is injected and then the flushing material is injected and this is base on a protocol/ software ¶0113, ¶0127 ).
Re claim 7, the modified Wager discloses further comprising  preparing said first syringe (260 of Rusnak) with its syringe body containing a cerebral perfusion radioactive agent adapted to localize an epileptogen focus in a patient (¶0127, Wager, agent for any organs).
Re claim 8, the modified Wager discloses wherein the installation comprises means for detecting that said plunger  of said second syringe  has reached the end of travel (rely 70, ¶0072, Rusnak).
Re claim 9, the modified Wager discloses wherein the installation comprises a check valve (¶006, Wage) downstream from the tip of said first syringe (Wager disclose has multiple of valves in any location ¶006), adapted to prevent the backflow of fluid into said first syringe (Wager, this is the definition of the valve), as well as a check valve (¶0006, Wager) downstream from the tip  of said second syringe (262, Wager), adapted to prevent the backflow of fluid into said second syringe (¶0006, Wager).
Re claim 10, the modified Wager discloses wherein the installation comprises a check valve (¶006, Wage) downstream from the tip of said first syringe (Wager disclose has multiple of valves in any location ¶006), adapted to prevent the backflow of fluid into said first syringe (Wager, this is the definition of the valve), as well as a check valve (¶0006, Wager) downstream from the tip  of said second syringe (262, Wager), adapted to prevent the backflow of fluid into said second syringe (¶0006, Wager).
Re claim 11, the modified Wager discloses wherein the installation comprises a check valve (¶006, Wage) downstream from the tip of said first syringe (Wager disclose has multiple of valves in any location ¶006), adapted to prevent the backflow of fluid into said first syringe (Wager, this is the definition of the valve), as well as a check valve (¶0006, Wager) downstream from the tip  of said second syringe (262, Wager), adapted to prevent the backflow of fluid into said second syringe (¶0006, Wager).
Re claim 12, the modified Wager discloses wherein the installation  comprises: a/ a mobile unit (Wager, Fig. 12) mounted on wheels (Wager, Fig. 12, 366) comprising: - said first syringe (Wager, Fig. 10, 260) associated with said mobile stop structure (relay 300 and 70, Rusnak) operated by said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), said means for detecting the end of travel of its plunger (rely 70, ¶0072, Rusnak), said injection mass (Rusnak, 132 for first syringe) and the deactivatable holding means (134 and 136 for the first syringe, Rusnak) thereof, said injection pipe (224, Wager) and said patient injection means (Rusnak, 132 for second syringe), said second syringe (262 of Wager) associated with said rinsing mass (134 and 136 for the second syringe, Rusnak) and the deactivatable holding means  thereof, - trigger control means for triggering the injection of the radioactive product to the patient (abstract, Wager), and - a management automaton adapted for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient (abstract, Wager), controlling said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054) in order to displace said mobile stop structure (142, Rusnak) as a function of said prescribed activity to be injected to the patient (Rusnak, ¶0059), and controlling said deactivatable holding means (Rusnak 136 and 134 of the first syringe of Wager) of said injection mass (132, Rusnak), as well as said deactivatable holding means (134 and 136 Rusnak for the second syringe of Wager) of said rinsing mass (132), - a status setting and display screen (358 and 374, Fig. 12 of Wager), - a receptacle (261, ¶0007, Wager) made of an ionizing radiation protective material, in which is placed at least said first syringe (¶0007, Wager), and b/ a remote-control box (¶0073, Wager) comprising trigger control means (316, ¶0120, Wager) for triggering the injection of the radioactive product to the patient, and a status display screen (374 or 322, ¶0120 Wager).  
Re claim 13, the modified Wager discloses wherein the installation  comprises: a/ a mobile unit (Wager, Fig. 12) mounted on wheels (Wager, Fig. 12, 366) comprising: - said first syringe (Wager, Fig. 10, 260) associated with said mobile stop structure (relay 300 and 70, Rusnak) operated by said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), said means for detecting the end of travel of its plunger (rely 70, ¶0072, Rusnak), said injection mass (Rusnak, 132 for first syringe) and the deactivatable holding means (134 and 136 for the first syringe, Rusnak) thereof, said injection pipe (224, Wager) and said patient injection means (Rusnak, 132 for second syringe), said second syringe (262 of Wager) associated with said rinsing mass (134 and 136 for the second syringe, Rusnak) and the deactivatable holding means  thereof, - trigger control means for triggering the injection of the radioactive product to the patient (abstract, Wager), and - a management automaton adapted for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient (abstract, Wager), controlling said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054) in order to displace said mobile stop structure (142, Rusnak) as a function of said prescribed activity to be injected to the patient (Rusnak, ¶0059), and controlling said deactivatable holding means (Rusnak 136 and 134 of the first syringe of Wager) of said injection mass (132, Rusnak), as well as said deactivatable holding means (134 and 136 Rusnak for the second syringe of Wager) of said rinsing mass (132), - a status setting and display screen (358 and 374, Fig. 12 of Wager), - a receptacle (261, ¶0007, Wager) made of an ionizing radiation protective material, in which is placed at least said first syringe (¶0007, Wager), and b/ a remote-control box (¶0073, Wager) comprising trigger control means (316, ¶0120, Wager) for triggering the injection of the radioactive product to the patient, and a status display screen (374 or 322, ¶0120 Wager).  
Re claim 14, the modified Wager discloses wherein the installation  comprises: a/ a mobile unit (Wager, Fig. 12) mounted on wheels (Wager, Fig. 12, 366) comprising: - said first syringe (Wager, Fig. 10, 260) associated with said mobile stop structure (relay 300 and 70, Rusnak) operated by said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), said means for detecting the end of travel of its plunger (rely 70, ¶0072, Rusnak), said injection mass (Rusnak, 132 for first syringe) and the deactivatable holding means (134 and 136 for the first syringe, Rusnak) thereof, said injection pipe (224, Wager) and said patient injection means (Rusnak, 132 for second syringe), said second syringe (262 of Wager) associated with said rinsing mass (134 and 136 for the second syringe, Rusnak) and the deactivatable holding means  thereof, - trigger control means for triggering the injection of the radioactive product to the patient (abstract, Wager), and - a management automaton adapted for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient (abstract, Wager), controlling said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054) in order to displace said mobile stop structure (142, Rusnak) as a function of said prescribed activity to be injected to the patient (Rusnak, ¶0059), and controlling said deactivatable holding means (Rusnak 136 and 134 of the first syringe of Wager) of said injection mass (132, Rusnak), as well as said deactivatable holding means (134 and 136 Rusnak for the second syringe of Wager) of said rinsing mass (132), - a status setting and display screen (358 and 374, Fig. 12 of Wager), - a receptacle (261, ¶0007, Wager) made of an ionizing radiation protective material, in which is placed at least said first syringe (¶0007, Wager), and b/ a remote-control box (¶0073, Wager) comprising trigger control means (316, ¶0120, Wager) for triggering the injection of the radioactive product to the patient, and a status display screen (374 or 322, ¶0120 Wager).  
Re claim 15, the modified Wager discloses wherein the installation  comprises: a/ a mobile unit (Wager, Fig. 12) mounted on wheels (Wager, Fig. 12, 366) comprising: - said first syringe (Wager, Fig. 10, 260) associated with said mobile stop structure (relay 300 and 70, Rusnak) operated by said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), said means for detecting the end of travel of its plunger (rely 70, ¶0072, Rusnak), said injection mass (Rusnak, 132 for first syringe) and the deactivatable holding means (134 and 136 for the first syringe, Rusnak) thereof, said injection pipe (224, Wager) and said patient injection means (Rusnak, 132 for second syringe), said second syringe (262 of Wager) associated with said rinsing mass (134 and 136 for the second syringe, Rusnak) and the deactivatable holding means  thereof, - trigger control means for triggering the injection of the radioactive product to the patient (abstract, Wager), and - a management automaton adapted for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient (abstract, Wager), controlling said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054) in order to displace said mobile stop structure (142, Rusnak) as a function of said prescribed activity to be injected to the patient (Rusnak, ¶0059), and controlling said deactivatable holding means (Rusnak 136 and 134 of the first syringe of Wager) of said injection mass (132, Rusnak), as well as said deactivatable holding means (134 and 136 Rusnak for the second syringe of Wager) of said rinsing mass (132), - a status setting and display screen (358 and 374, Fig. 12 of Wager), - a receptacle (261, ¶0007, Wager) made of an ionizing radiation protective material, in which is placed at least said first syringe (¶0007, Wager), and b/ a remote-control box (¶0073, Wager) comprising trigger control means (316, ¶0120, Wager) for triggering the injection of the radioactive product to the patient, and a status display screen (374 or 322, ¶0120 Wager).  
Re claim 16, the modified Wager discloses wherein the installation  comprises: a/ a mobile unit (Wager, Fig. 12) mounted on wheels (Wager, Fig. 12, 366) comprising: - said first syringe (Wager, Fig. 10, 260) associated with said mobile stop structure (relay 300 and 70, Rusnak) operated by said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), said means for detecting the end of travel of its plunger (rely 70, ¶0072, Rusnak), said injection mass (Rusnak, 132 for first syringe) and the deactivatable holding means (134 and 136 for the first syringe, Rusnak) thereof, said injection pipe (224, Wager) and said patient injection means (Rusnak, 132 for second syringe), said second syringe (262 of Wager) associated with said rinsing mass (134 and 136 for the second syringe, Rusnak) and the deactivatable holding means  thereof, - trigger control means for triggering the injection of the radioactive product to the patient (abstract, Wager), and - a management automaton adapted for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient (abstract, Wager), controlling said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054) in order to displace said mobile stop structure (142, Rusnak) as a function of said prescribed activity to be injected to the patient (Rusnak, ¶0059), and controlling said deactivatable holding means (Rusnak 136 and 134 of the first syringe of Wager) of said injection mass (132, Rusnak), as well as said deactivatable holding means (134 and 136 Rusnak for the second syringe of Wager) of said rinsing mass (132), - a status setting and display screen (358 and 374, Fig. 12 of Wager), - a receptacle (261, ¶0007, Wager) made of an ionizing radiation protective material, in which is placed at least said first syringe (¶0007, Wager), and b/ a remote-control box (¶0073, Wager) comprising trigger control means (316, ¶0120, Wager) for triggering the injection of the radioactive product to the patient, and a status display screen (374 or 322, ¶0120 Wager).  
Re claim 17, the modified Wager discloses wherein the installation  comprises: a/ a mobile unit (Wager, Fig. 12) mounted on wheels (Wager, Fig. 12, 366) comprising: - said first syringe (Wager, Fig. 10, 260) associated with said mobile stop structure (relay 300 and 70, Rusnak) operated by said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), said means for detecting the end of travel of its plunger (rely 70, ¶0072, Rusnak), said injection mass (Rusnak, 132 for first syringe) and the deactivatable holding means (134 and 136 for the first syringe, Rusnak) thereof, said injection pipe (224, Wager) and said patient injection means (Rusnak, 132 for second syringe), said second syringe (262 of Wager) associated with said rinsing mass (134 and 136 for the second syringe, Rusnak) and the deactivatable holding means  thereof, - trigger control means for triggering the injection of the radioactive product to the patient (abstract, Wager), and - a management automaton adapted for determining continuously or on a regular basis the volume of radioactive product to be injected to the patient, taking into account a prescribed activity to be injected to the patient (abstract, Wager), controlling said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054) in order to displace said mobile stop structure (142, Rusnak) as a function of said prescribed activity to be injected to the patient (Rusnak, ¶0059), and controlling said deactivatable holding means (Rusnak 136 and 134 of the first syringe of Wager) of said injection mass (132, Rusnak), as well as said deactivatable holding means (134 and 136 Rusnak for the second syringe of Wager) of said rinsing mass (132), - a status setting and display screen (358 and 374, Fig. 12 of Wager), - a receptacle (261, ¶0007, Wager) made of an ionizing radiation protective material, in which is placed at least said first syringe (¶0007, Wager), and b/ a remote-control box (¶0073, Wager) comprising trigger control means (316, ¶0120, Wager) for triggering the injection of the radioactive product to the patient, and a status display screen (374 or 322, ¶0120 Wager).  
Re claim 18, the modified Wager discloses a method for implementing the installation according to claim 2 (see the rejection of claim 2), the method consisting in:  preparing said first syringe (260,Wager) with its syringe body (260 body) containing said radioactive product (¶0118) and said second syringe (262 of Wager) with its syringe body (body of 262) containing said rinsing product (¶0118), and positioning them under said injection mass (left 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one  of Rusnak such as the injection mass is 132 of Rusnak) and under said rinsing mass (right 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one of Rusnak such as the rinsing mass is 132 of Rusnak), respectively, held by the respective holding means (for the first syringe 134 and 136 of Rusnak) thereof, - determining continuously or on a regular basis the volume of radioactive product intended to be injected to a patient , taking into account a prescribed target activity (¶0134 of Wager), and consequently displacing said mobile stop structure (142 of Rusnak ) by means of said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), - actuating said control means (by the control station, ¶0120, Wager), - deactivating said deactivatable holding means of said injection mass, to release it and to ensure the pressing thereof on the plunger (Rusnak, ¶0069) of said first syringe (Rusnak, ¶0069) in order to supply said injection pipe (264 of Wager), - after detection of the end of travel of said plunger of said first syringe, deactivating said deactivatable holding means (¶0069 Rusnak, wherein the relay and switches are working to deactivate of Rusnak) of said rinsing mass (Rusnak, ¶0069), to release it and to ensure the pressing thereof on the plunger  of said second syringe  in order to make the rinsing of said injection pipe (wherein the 116 of Wager, discloses that the radioactive material is injected and then the flushing material is injected and this is based on a protocol/ software ¶0113, ¶0127 ).
Re claim 19, the modified Wager discloses a method for implementing the installation according to claim 3 (see the rejection of claim 3), the method consisting in:  preparing said first syringe (260,Wager) with its syringe body (260 body) containing said radioactive product (¶0118) and said second syringe (262 of Wager) with its syringe body (body of 262) containing said rinsing product (¶0118), and positioning them under said injection mass (left 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one  of Rusnak such as the injection mass is 132 of Rusnak) and under said rinsing mass (right 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one of Rusnak such as the rinsing mass is 132 of Rusnak), respectively, held by the respective holding means (for the first syringe 134 and 136 of Rusnak) thereof, - determining continuously or on a regular basis the volume of radioactive product intended to be injected to a patient , taking into account a prescribed target activity (¶0134 of Wager), and consequently displacing said mobile stop structure (142 of Rusnak ) by means of said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), - actuating said control means (by the control station, ¶0120, Wager), - deactivating said deactivatable holding means of said injection mass, to release it and to ensure the pressing thereof on the plunger (Rusnak, ¶0069) of said first syringe (Rusnak, ¶0069) in order to supply said injection pipe (264 of Wager), - after detection of the end of travel of said plunger of said first syringe, deactivating said deactivatable holding means (¶0069 Rusnak, wherein the relay and switches are working to deactivate of Rusnak) of said rinsing mass (Rusnak, ¶0069), to release it and to ensure the pressing thereof on the plunger  of said second syringe  in order to make the rinsing of said injection pipe (wherein the 116 of Wager, discloses that the radioactive material is injected and then the flushing material is injected and this is based on a protocol/ software ¶0113, ¶0127 ).
Re claim 20, the modified Wager discloses a method for implementing the installation according to claim 4 (see the rejection of claim 4), the method consisting in:  preparing said first syringe (260,Wager) with its syringe body (260 body) containing said radioactive product (¶0118) and said second syringe (262 of Wager) with its syringe body (body of 262) containing said rinsing product (¶0118), and positioning them under said injection mass (left 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one  of Rusnak such as the injection mass is 132 of Rusnak) and under said rinsing mass (right 220 in Fig. 10 of Wager, wherein advancing mechanism is replaced with one of Rusnak such as the rinsing mass is 132 of Rusnak), respectively, held by the respective holding means (for the first syringe 134 and 136 of Rusnak) thereof, - determining continuously or on a regular basis the volume of radioactive product intended to be injected to a patient , taking into account a prescribed target activity (¶0134 of Wager), and consequently displacing said mobile stop structure (142 of Rusnak ) by means of said stop motorization (Rusnak, relay 300, 314, Fig. 3, ¶0054), - actuating said control means (by the control station, ¶0120, Wager), - deactivating said deactivatable holding means of said injection mass, to release it and to ensure the pressing thereof on the plunger (Rusnak, ¶0069) of said first syringe (Rusnak, ¶0069) in order to supply said injection pipe (264 of Wager), - after detection of the end of travel of said plunger of said first syringe, deactivating said deactivatable holding means (¶0069 Rusnak, wherein the relay and switches are working to deactivate of Rusnak) of said rinsing mass (Rusnak, ¶0069), to release it and to ensure the pressing thereof on the plunger  of said second syringe  in order to make the rinsing of said injection pipe (wherein the 116 of Wager, discloses that the radioactive material is injected and then the flushing material is injected and this is based on a protocol/ software ¶0113, ¶0127 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783